Summary of Operations and Financial Condition (In thousands of dollars, except per share data and ratios) Years ended March 31, 2013(a) 2011(b) Net sales $ Operating income before interest (c) $ Interest expense, net Net earnings (c) Basic earnings per common share (c) $ Diluted earnings per common share (c) Working capital $ Inventories Goodwill - Net property, plant, and equipment Total assets Long-term debt and capital lease obligations, less current portion Stockholders’ equity Additions to property, plant, and equipment $ Net earnings/average equity % Earnings before taxes/sales % Net earnings/sales % Long-term debt/equity (d) % Total debt/equity ratio 1.0:1 1.2:1 1.1:1 1.1:1 1.2:1 Current ratio 4.5:1 3.8:1 4.6:1 2.1:1 4.0:1 Total stockholders’ equity per equivalent common share (e) $ Stockholders’ equity per common share Class A Global Market System closing price range 36.07-27.80 33.63-21.42 29.73-18.34 32.68-22.02 33.49-21.44 Class B Global Market System closing price range 36.29-27.42 33.40-21.41 29.70-19.20 32.99-22.30 33.17-20.86 Common cash dividends declared per share - Price earnings ratio (a) The fiscal 2013 financial results include two and one-half months of operating activity related to the Sunnyside acquisition. (b) The fiscal 2011 financial results include eight months of operating activity related to the Lebanon acquisition. (c) The effect of using the LIFO inventory valuation method in fiscal 2014 was to reduce operating earnings by $20.4 million and net earnings by $13.2 million or $1.19 per share ($1.19 diluted). The effect of using the LIFO inventory valuation method in fiscal 2013 was to increase operating earnings by $4.5 million and net earnings by $2.7 million or $0.24 per share ($0.24 diluted). The effect of using the LIFO inventory valuation method in fiscal 2012 was to reduce operating earnings by $47.3 million and net earnings by $30.8 million or $2.53 per share ($2.52 diluted). The effect of using the LIFO inventory valuation method in fiscal 2011 was to increase operating earnings by $7.9 million and net earnings by $5.1 million or $0.42 per share ($0.42 diluted). The effect of using the LIFO inventory valuation method in fiscal 2010 was to reduce operating earnings by $11.2 million and net earnings by $7.3 million or $0.61 per share ($0.60 diluted). (d) The long-term debt to equity percentage for fiscal 2014, 2013, 2012, and 2010 includes the Revolving Credit Facility as discussed in Note 5, Long-Term Debt. For the year 2011, the Revolving Credit Facility was included in current liabilities.If calculated on a comparable basis to fiscal 2014, 2013, 2012,and 2010, the 2011 percentage would be 63.8%. (e) Equivalent common shares are either common shares or, for convertible preferred shares, the number of common shares that the preferred shares are convertible into.See Note 8 of the Notes to Consolidated Financial Statements for conversion details. 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW Our Business Seneca Foods is North America’s leading provider of packaged fruits and vegetables, with facilities located throughout the United States. Its high quality products are primarily sourced from over 2,000 American farms. Seneca holds the largest share of the retail private label, food service, and export canned vegetable markets, distributing to over 90 countries. Products are also sold under the highly regarded brands of Libby’s®, Aunt Nellie’s®, READ®, Seneca Farms® and Seneca labels, including Seneca snack chips. In addition, Seneca provides vegetable products under an alliance with General Mills Operations, LLC, a subsidiary of General Mills, Inc., under the Green Giant label. During 2013, the Company acquired 100% of the membership interest in Independent Foods, LLC. which is a provider of canned fruit products. In 2013, canned fruit products represented 20% of the Company’s sales. The Company’s business strategies are designed to grow the Company’s market share and enhance the Company’s sales and margins and include: 1) expand the Company’s leadership in the packaged fruit and vegetable industry; 2) provide low cost, high quality fruit and vegetable products to consumers through the elimination of costs from the Company’s supply chain and investment in state-of-the-art production and logistical technology; 3) focus on growth opportunities to capitalize on higher expected returns; and 4) pursue strategic acquisitions that leverage the Company’s core competencies. All references to years are fiscal years ended March 31 unless otherwise indicated. Restructuring During 2013, the Company implemented a product rationalization program and recorded a restructuring charge of $3.5 million for related equipment costs (contra fixed assets), lease impairment costs (net of realizable value), and certain inventory costs. During 2014, the Company adjusted the costs of the product rationalization program, started in 2013, by $0.5 million, mostly related to equipment costs.These charges are included under Plant Restructuring in the Consolidated Statements of Net Earnings. During 2012, there were no material adjustments to Plant Restructuring. Divestitures, Other Charges and Credits Other operating income in 2014 included a gain of $2.9 million from a break-up fee earned as a result of the Company being named the stalking horse bidder in an attempt to acquire substantially all the operating assets of Allens, Inc. in a bankruptcy court supervised auction, a gain of $0.7 million from the sale of two aircraft and a gain of $0.1 million as a result of adjustments related to the purchase of Sunnyside (see Note 2, Acquisitions). The Company also recorded a loss of $0.5 million on the disposal of a warehouse located in Sunnyside, Washington and a net gain of $0.2 million from the sale of other fixed assets. Other operating income in 2013 included a gain of $2.0 million as a result of the estimated fair market value of the net assets acquired exceeding the purchase price of Sunnyside (see Note 2, Acquisitions).The Company also recorded a gain of $0.3 million from the sale of property located in Cambria, Wisconsin and a net loss of $0.3 million on the disposal of certain otherfixed assets. Other operating income in 2012 included a gain of $0.7 million from the sale of property located in LeSueur, MN and a gain of $0.1 million from the sale of other property. Liquidity and Capital Resources The Company’s primary cash requirements are to make payments on the Company’s debt, finance seasonal working capital needs and to make capital expenditures. Internally generated funds and amounts available under the revolving credit facility are the Company’s primary sources of liquidity, although the Company believes it has the ability to raise additional capital by issuing additional stock, if it desires. 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations Revolving Credit Facility The Company completed the closing of a new five year revolving credit facility (“Revolver”) on July 20, 2011.During 2013, the Company executed $50.0 million of the $200.0 million accordion feature of the Revolver to expand available borrowings under the Revolver from $250.0 million to $300.0 million from April through July and $350.0 million to $400.0 million from August through March of each year under the Revolver. The Revolver balance as of March 31, 2014 was $175.0 million and is included in Long-Term Debt in the accompanying Consolidated Balance Sheet. In order to maintain availability of funds under the facility, the Company pays a commitment fee on the unused portion of the Revolver.The Revolver is secured by the Company’s accounts receivable and inventories and contains a financial covenant and borrowing base requirements.The Company utilizes its Revolver for general corporate purposes, including seasonal working capital needs, to pay debt principal and interest obligations, and to fund capital expenditures and acquisitions. Seasonal working capital needs are affected by the growing cycles of the vegetables and fruits the Company packages. The majority of vegetable and fruit inventories are produced during the months of June through November and are then sold over the following year. Payment terms for vegetable and fruit produce are generally three months but can vary from a few days to seven months. Accordingly, the Company’s need to draw on the Revolver may fluctuate significantly throughout the year. The Company believes that cash flows from operations and availability under its Revolver will provide adequate funds for the Company’s working capital needs, planned capital expenditures and debt service obligations for at least the next 12months. Seasonality The Company’s revenues typically are higher in the second and third fiscal quarters. This is due, in part, because the Company sells, on a bill and hold basis, Green Giant canned and frozen vegetables to GMOL at the end of each pack cycle, which typically occurs during these quarters. GMOL buys the product from the Company at cost plus an equivalent case tolling fee. See the Critical Accounting Policies section for further details. The Company’s non-Green Giant sales also exhibit seasonality with the third fiscal quarter generating the highest sales due to increased retail sales during the holiday season. The seasonality of the Company’s business is illustrated by the following table: First Quarter Second Quarter Third Quarter Fourth Quarter (In thousands) Year ended March 31, 2014: Net sales $ Gross margin Net earnings (loss) ) Inventories (at quarter end) Revolver outstanding (at quarter end) Year ended March 31, 2013: Net sales $ Gross margin Net earnings Inventories (at quarter end) Revolver outstanding (at quarter end) 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations Short-Term Borrowings The Company utilizes its Revolver for general corporate purposes, including seasonal working capital needs, to pay debt principal and interest obligations, and to fund capital expenditures and acquisitions.Seasonal working capital needs are affected by the growing cycles of the vegetables and fruits the Company packages.The majority of vegetable and fruit inventories are produced during the months of June through November and are then sold over the following year.Payment terms for vegetable and fruit produce are generally three months but can vary from a few days to seven months.Accordingly, the Company’s need to draw on the Revolver may fluctuate significantly through the year. During 2014, the Company entered into some interim lease notes which financed down payments for various equipment orders at market rates.As of March 31, 2014, these interim notes had not been converted into operating leases since the equipment was not yet delivered.These notes, which total $12.3 million as of March 31, 2014, are included in notes payable in the accompanying Consolidated Balance Sheets.These notes are expected to be converted into operating leases within the next twelve months. Until then, they bear interest at an annual rate of 1.65%. During 2014, the maximum level of short-term borrowings was affected by the payoff of a $36.7 million loan to a third party lender, which took place in August 2013. The maximum level of short-term borrowings during 2013 was affected by the Hancock stock buyback of $25.9 million, the acquisition of Independent Foods, LLC, which took place in January 2013 and the receipt of the $10.0 million related to a loan repayment from a third party borrower.Details of this acquisition are outlined in Note 2 of the Notes to Consolidated Financial Statements. Details of the loan are outlined in Note 3 of the Notes to Consolidated Financial Statements. General terms of the Revolver include payment of interest at LIBOR plus an agreed upon spread. The following table documents the quantitative data for Short-Term Borrowings during 2014 and 2013: Fourth Quarter Year Ended (In thousands) Reported end of period: Revolver outstanding $ Weighted average interest rate 1.65 % 1.70 % 1.65 % 1.70 % Reported during period: Maximum Revolver $ Average Revolver outstanding $ Weighted average interest rate 1.49 % 1.54 % 1.60 % 1.54 % Long-Term Debt On August 1, 2013, the Company paid a final $36.7 million principal payment due on a secured note payable to John Hancock Life Insurance Company. At March 31, 2014, the Company has two mortgages outstanding totaling $19.0million, and four industrial revenue bonds ("IRBs"), totaling $22.6million. As discussed in Note 5, Long-Term Debt, the Company classified its Revolver balance as long-term debt at March 31, 2014. The Company issued a $1.5 million new economic development note during 2014. The Company did not issue any significant long-term debt in 2013, other than the Revolver. In 2013, the Company reached an agreement to extend the term of its $5.1 million Wayne County Industrial Revenue Development Bonds, included in the IRBs, from June 1, 2012 to June 1, 2017. 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations As of March31, 2014, scheduled maturities of long-term debt in each of the five succeeding fiscal years and thereafter are presented below. The March31, 2014 Revolver balance of $175.0million is presented as being due in fiscal 2017, based upon the Revolver’s July 20, 2016 maturity date (in thousands): . $ Thereafter Total $ Restrictive Covenants The Company’s debt agreements, including the Revolver, contain covenants that restrict the Company’s ability to incur additional indebtedness, pay dividends on the Company’s capital stock, make other restricted payments, including investments, sell the Company’s assets, incur liens, transfer all or substantially all of the Company’s assets and enter into consolidations or mergers. The Company’s debt agreements also require the Company to meet a minimum fixed charge coverage ratio. The Revolver also contains borrowing base requirements related to accounts receivable and inventories. These financial requirements and ratios generally become more restrictive over time and are subject to allowances for seasonal fluctuations. The most restrictive financial covenant in the debt agreements is the fixed charge coverage ratio within the Master Reimbursement Agreement with General Electric Commercial Finance, which relates to the Secured Industrial Revenue Development Bonds. In connection with the Company’s decision to adopt the LIFO method of inventory accounting, effective December30, 2007, the Company executed amendments to its debt agreements, which enable the Company to compute its financial covenants as if the Company were on the FIFO method of inventory accounting. The Company was in compliance with all such financial covenants as of March 31, 2014. Capital Expenditures Capital expenditures in 2014 totaled $19.4million and included $7.6million towards the completion of a pouch building project in Janesville, Wisconsin, and $3.6million for the start of a warehouse project in Sunnyside, Washington, equipment replacements and other improvements, and cost saving projects. Capital expenditures in 2013 totaled $16.4million and included $3.3 million to complete a warehouse expansion in Ripon, Wisconsin started in 2012 and $0.5 million to complete a dock expansion project in Lebanon, Pennsylvania started in 2012, equipment replacements and other improvements, and cost saving projects. Capital expenditures in 2012 totaled $27.4million and included $4.0million towards the completion of a warehouse project in Ripon, Wisconsin, $2.2million to complete a warehouse expansion in Cumberland, Wisconsin, $1.7million towards a dock expansion in Lebanon, Pennsylvania, equipment replacements and other improvements, and cost saving projects. Accounts Receivable In 2014, accounts receivable decreased by $1.3 million or 1.6% versus 2013, due to the impact on cash receipts due to the timing of year end, partially offset by higher sales volume in the fourth quarter of 2014 compared to the 2013. In 2013, accounts receivable increased by $1.1million or 1.5% versus 2012, due to the Sunnyside acquisition, partially offset by decreased sales volume in the fourth quarter of 2013 compared to 2012 excluding Sunnyside. Loan Receivable During 2012, the Company signed a letter of intent to acquire one of its competitors in the canned and frozen vegetable industry.During the due diligence process, the Company invested $10.0 million in the selling company's revolving loan facility, in order to facilitate the exit of several existing lenders.Although the Company ultimately decided not to proceed with the transaction, the Company continued to have this investment, which was recorded as a loan receivable on its balance sheet at March 31, 2012. The loan receivable was paid off, including interest, during 2013. Inventories In 2014, inventories decreased by $28.5million primarily reflecting a $46.3million decrease in finished goods due to the increase in the LIFO reserve balance and the short 2013 pack (fiscal 2014) of certain commodities, partially offset by the effect of higher raw material quantities. The LIFO reserve balance was $153.4 million at March 31, 2014 versus $133.0million at the prior year end. In 2013, inventories increased by $47.3million primarily reflecting the effect of higher finished goods quantities, the Sunnyside acquisition and higher work in process quantities. The LIFO reserve balance was $133.0million at March 31, 2013 versus $137.2million at the prior year end. The Company believes that the use of the LIFO method better matches current costs with current revenues. 5 Critical Accounting Policies During the year ended March31, 2014, the Company sold for cash, on a bill and hold basis, $150.3million of Green Giant finished goods inventory to GMOL. As of March 31, 2014, $71.9million of this product, included in 2014 sales, remained unshipped. At the time of the sale of the Green Giant vegetables to GMOL, title of the specified inventory transferred to GMOL. The Company believes it has met the criteria required by the accounting standards for bill and hold treatment. Trade promotions are an important component of the sales and marketing of the Company’s branded products and are critical to the support of the business. Trade promotion costs, which are recorded as a reduction of net sales, include amounts paid to encourage retailers to offer temporary price reductions for the sale of the Company’s products to consumers, amounts paid to obtain favorable display positions in retail stores, and amounts paid to retailers for shelf space in retail stores. Accruals for trade promotions are recorded primarily at the time of sale of product to the retailer based on expected levels of performance. Settlement of these liabilities typically occurs in subsequent periods primarily through an authorized process for deductions taken by a retailer from amounts otherwise due to the Company. As a result, the ultimate cost of a trade promotion program is dependent on the relative success of the events and the actions and level of deductions taken by retailers for amounts they consider due to them. Final determination of the permissible deductions may take extended periods of time. The Company assesses its long-lived assets for impairment whenever there is an indicator of impairment. Property, plant, and equipment are depreciated over their assigned lives. The assigned lives and the projected cash flows used to test impairment are subjective. If actual lives are shorter than anticipated or if future cash flows are less than anticipated, a future impairment charge or a loss on disposal of the assets could be incurred. Impairment losses are evaluated if the estimated undiscounted value of the cash flows is less than the carrying value. If such is the case, a loss is recognized when the carrying value of an asset exceeds its fair value. Obligations and Commitments As of March31, 2014, the Company was obligated to make cash payments in connection with its debt, operating leases, and purchase commitments. The effect of these obligations and commitments on the Company’s liquidity and cash flows in future periods are listed below. All of these arrangements require cash payments over varying periods of time. Certain of these arrangements are cancelable on short notice and others require additional payments as part of any early termination. Contractual Obligations March 31, 2014 2016-17 2018-19 and beyond Total (In thousands) Long-term debt $ Interest Operating lease obligations Purchase commitments — — — Total $ In addition, the Company's defined benefit plan has an unfunded pension liability of $15.8 million which is subject to certain actuarial assumptions.The unfunded status decreased by $12.7million during 2014 reflecting the actual fair value of plan assets as of March 31, 2014 and the current unfunded liability based on the projected benefit obligation, which increased from $163.5 million to $170.5 million.This unfunded status decrease was recognized via the actual gain onplan assets and the decrease in accumulated other comprehensive income of $11.3million after the income tax benefit of $7.2million. Plan assets increased from $135.0 million as of March31, 2013 to $154.7million as of March 31, 2014 due to a continued recovery in market conditions and the $2.0 million contribution by the Company.The Company made this contribution to maintain our funding status at an acceptable level.The unfunded liability is reflected in other liabilities in the Consolidated Balance Sheets. During 2014, the Company entered into new operating leases of approximately $62.6million, based on the if-purchased value, which was primarily agricultural and packaging equipment. 6 Purchase commitments represent estimated payments to growers for crops that will be grown during the calendar 2014 season. Due to uncertainties related to FASB Accounting Standards Codification (“ASC”) 740, Income Taxes, the Company is not able to reasonably estimate the cash settlements required in future periods. The Company has no off-balance sheet debt or other unrecorded obligations other than operating lease obligations and purchase commitments noted above. Standby Letters of Credit The Company has standby letters of credit for certain insurance-related requirements. The majority of the Company’s standby letters of credit are automatically renewed annually, unless the issuer gives cancellation notice in advance. On March31, 2014, the Company had $10.6 million in outstanding standby letters of credit. These standby letters of credit are supported by the Company’s Revolver and reduce borrowings available under the Revolver. Cash Flows In 2014, the Company’s cash and cash equivalents decreased by $0.3million, which is due to the net impact of $58.0million provided by operating activities, $18.4 million used in investing activities, and $39.9million used in financing activities. Operating Activities Cash provided by operating activities increased to $58.0 million in 2014 from $29.7million in 2013. The increase is primarily attributable to a lower increase in other current assets (mostly lease deposits) and decreased inventories, exclusive of LIFO, partially offset by an decrease in net earnings in 2014 versus 2013. The 2014 LIFO charge of $20.4million resulted in an increase in the tax payment deferral of $7.1million. Cash provided by operating activities decreased to $29.7 million in 2013 from $41.9million in 2012. The decrease is primarily attributable to increased other current assets (primarily lease deposits) and increased inventories, exclusive of LIFO, primarily offset by an increase in net earnings in 2013 versus 2012.The 2012 LIFO credit of $4.2million resulted in a reduction in the tax payment deferral of $1.5million. The cash requirements of the business fluctuate significantly throughout the year to coincide with the seasonal growing cycles of vegetables and fruits. The majority of the inventories are produced during the packing months, from June through November, and are then sold over the following year. Cash flow from operating activities is one of the Company’s main sources of liquidity. Investing Activities Cash used in investing activities was $18.5million for 2014, principally reflecting capital expenditures. Capital expenditures aggregated $19.4million in 2014 versus $16.4million in 2013. The increase was primarily attributable to more large projects in 2014. There were two major projects in 2014 as follows: 1) $7.6million towards the completion of pouch building project in Janesville, Wisconsin, and 2) $3.6million for the start of a warehouse project in Sunnyside, Washington. Cash used in investing activities was $11.0million for 2013, principally reflecting capital expenditures and the Sunnyside acquisition partially offset by the collection of the loan receivable. Capital expenditures aggregated $16.4million in 2013 versus $27.4million in 2012. The decrease was primarily attributable to fewer large projects in 2013. There were two major projects in 2013 as follows: 1) $3.3million to complete a warehouse expansion in Ripon, Wisconsin started in 2012, and 2) $0.5million to complete a dock expansion project in Lebanon, Pennsylvania started in 2012. Financing Activities Cash used by financing activities was $39.9million in 2014 representing a net pay down on the Revolver of $51.7 million partially offset by interim funding of $12.3 million.The Company purchased $0.7 million of treasury stock during 2014 versus $28.4 million purchased in 2013. 7 Cash used by financing activities was $14.0million in 2013.The Company purchased $28.4 million of treasury stock during 2013 versus $1.2 million purchased in 2012.This was offset by net proceeds on the Revolver of $14.2 million. RESULTS OF OPERATIONS Classes of similar products/services: (In thousands) Net Sales: GMOL * $ $ $ Canned vegetables Frozen * Fruit Snack Other Total $ $ $ * GMOL includes frozen vegetable sales exclusively for GMOL. Fiscal 2014 versus Fiscal 2013 Net sales for 2014 increased $63.9million, from $1,276.3million to $1,340.2million. The increase primarily reflects a $22.2 million increase in frozen sales, a $19.0million increase in fruit sales in part due to the January 2013 Sunnyside acquisition, a $12.2million increase in GMOL sales, a $6.4million increase in canned vegetables sales and a $4.0 million increase in other sales. The increase in sales is attributable to increased sales volume of $79.1million partially offset by lower selling prices/less favorable sales mix of $15.2million. The decreased selling prices/less favorable sales mix is primarily due to canned and frozen vegetables. Cost of product sold as a percentage of sales increased from 88.9% in 2013 to 93.2% in 2014 primarily as a result of a $24.6million LIFO charge increase in 2014 versus 2013, due to higher commodity costs, and somewhat lower selling prices in 2014 versus 2013. Selling, general and administrative expense was 5.2% of sales in 2014 and 5.4% of sales from 2013. Plant restructuring costs, which are described in detail in the Restructuring section of Management’s Discussion and Analysis of Financial Condition and Results of Operations, decreased from $3.5 million in 2013 to $0.5 million in 2014.This was due to the product rationalization costs incurred in 2013 and adjusted in 2014. Interest expense, net, decreased from $7.5million in 2013 to $6.2million in 2014 due to the continuing pay down of higher cost debt in 2014 partially offset by higher average Revolver borrowings in 2014 versus 2013. Other operating income in 2014 included a gain of $2.9 million from a break-up fee earned as a result of the Company being named the stalking horse bidder in an attempt to acquire substantially all the operating assets of Allens, Inc. in a bankruptcy court supervised auction, a gain of $0.7 million from the sale of two aircraft and a gain of $0.1 million as a result of adjustments related to the purchase of Sunnyside.The Company also recorded a loss of $0.5 million on the disposal of a warehouse located in Sunnyside, Washington and a net gain of $0.2 million from the sale of other fixed assets. As a result of the aforementioned factors, pre-tax earnings decreased from $63.4million in 2013 to $17.3 million in 2014. The effective tax rate was 20.5% in 2014 and 34.7% in 2013. Of the 14.2 percentage point decrease in the effective tax rate for the year, the major contributors to this decrease are the following items, 1) with lower pre-tax earnings due to part to a large LIFO charge versus a credit in the prior year, the permanent items have a larger impact on the effective rate, 2) the manufacturers deduction is a higher percentage of current year earnings than the prior year, 3) the reversal of certain tax reserves related to New York State investment tax credit and 4) work opportunity credit, research and experimentation credit and fuel tax credit and miscellaneous permanent items. Fiscal 2013 versus Fiscal 2012 Net sales for 2013 increased $18.5million, from $1,257.8million to $1,276.3million. The increase primarily reflects a $25.4million increase in fruit sales in part due to the Sunnyside acquisition, a $3.8million increase in canned vegetables sales, and a $2.2 million increase in other sales, partially offset by a $11.9 million decrease in frozen sales and a $0.5million decrease in GMOL sales. The increase in sales is attributable to increased selling prices/improved sales mix of $34.3million partially offset by a sales volume reduction of $15.8million. The increased selling prices/improved sales mix is primarily due to canned vegetable and canned fruit. 8 Cost of product sold as a percentage of sales decreased from 92.6% in 2012 to 88.9% in 2013 primarily as a result of a $51.6million LIFO charge decrease in 2013 versus 2012, due to lower commodity costs, partially offset by somewhat lower selling prices in 2013 versus 2012. Selling, general and administrative expense was unchanged in 2013 at 5.4% of sales from 2012. Plant restructuring costs, which are described in detail in the Restructuring section of Management’s Discussion and Analysis of Financial Condition and Results of Operations, increased from near zero in 2012 to $3.5 million in 2013.This was due to the product rationalization costs incurred in 2013. Interest expense, net, decreased from $8.1million in 2012 to $7.5million in 2013 due to the continuing pay down of higher cost debt in 2013 and lower average Revolver borrowings in 2013 versus 2012. Other operating income in 2013 consisted of a gain of $2.0 million as a result of the estimated fair market value of the assets acquired exceeding the purchase price of Sunnyside. As a result of the aforementioned factors, pre-tax earnings increased from $17.5million in 2012 to $63.4 million in 2013. The effective tax rate was 34.7% in 2013 and 35.8% in 2012. Recently Issued Accounting Standards In July 2013, the Financial Accounting Standards Board ("FASB") issued Account Standards Update ("ASU") 2013-11, "Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists." The amendments in ASU 2013-11 provide guidance on the financial statement presentation of unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. ASU 2013-11 is effective for fiscal years beginning after December 15, 2013. The Company will reflect the impact of these amendments beginning in the first quarter of Fiscal 2015. The Company does not anticipate a material impact on the Company's financial position, results of operations or cash flows as a result of this change. 9 Management’s Discussion and Analysis of Financial Condition and Results of Operations QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Interest Rate Risk The Company maintained $13.8 million in cash equivalents as of March31, 2014. As a result of its regular borrowing activities, the Company’s operating results are exposed to fluctuations in interest rates, which it manages primarily through its regular financing activities. The Company uses a revolving credit facility with variable interest rates to finance capital expenditures, acquisitions, seasonal working capital requirements and to pay debt principal and interest obligations. In addition, long-term debt includes secured notes payable. Long-term debt bears interest at fixed and variable rates. With $237.2million in average variable-rate debt during fiscal 2014, a 1% change in interest rates would have had a $2.4million effect on interest expense. The following table provides information about the Company’s financial instruments that are sensitive to changes in interest rates. The table presents principal cash flows and related weighted average interest rates by expected maturity date. Weighted average interest rates on long-term variable-rate debt are based on rates as of March31, 2014. Interest Rate Sensitivity of Long-Term Debt and Short-Term Investments March 31, 2014 (In thousands) P A Y M E N T SB YY E A R Total/ Estimated Weighted Fair Thereafter Average Value Fixed-rate L/T debt: Principal cash flows $ Average interest rate 6.58 % 6.59 % 6.62 % 6.66 % 6.72 % 6.76 % 6.72 % Variable-rate L/T debt: Principal cash flows $
